 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStoughton Trailers, Inc. and Drivers, Salesmen,Warehousemen, Milk Processors, Cannery, DairyEmployees and Helpers Union Local No. 695, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica and Eugene Foster. Cases 30-CA-4031and 30-CA-4803September 24, 1979DECISION AND ORDER ANDSUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 20, 1979, Administrative Law Judge J.Pargen Robertson issued the attached Decision andSupplemental Decision in this proceeding. There-after, Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief in opposition to Respondent's exceptions and insupport of the Administrative Law Judge's Decisionand Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision in lightof the exceptions and briefs and has decided to affirmthe rulings, findings,' and conclusions2of the Admin-istrative Law Judge and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge recommended, in-ter alia, that Respondent be ordered to pay hospitaland medical expenses incurred by Foster covered un-der the employee group hospital insurance policymaintained by Respondent since February 28, 1977.Respondent contends that these expenses have beenpaid by its workmen's compensation carrier. Whilethe record indicates that some payments concerningFoster's job-related injury have been made by Re-spondent's carrier, it is not clear whether these pay-ments include all relevant hospital and medical ex-penses. Accordingly, we shall modify theI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The Administrative Law Judge properly discredited Plant EngineerIngles' testimony that his remarks regarding discriminatee Foster's setbackof Ingles' career referred to Foster's claim for workmen's compensation andnot to Foster's union activities. Accordingly. we find it unnecessary to relyupon the Administrative Law Judge's discussion of protected nature of anemployee's pursuit of workmen's compensation claims.Administrative Law Judge's recommended Order torequire payment of these expenses to the extent theyhave not been paid previously by Respondent's work-men's compensation carrier.'In his notice the Administrative Law Judge usesthe broad cease-and-desist language, "in any othermanner" but inadvertently omits this language fromhis recommended Order. We have considered thiscase in light of the standards set forth in HickmottFoods, Inc.,4and we conclude, in agreement with theAdministrative Law Judge, that a broad remedial or-der is appropriate. We shall modify the recommendedOrder accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent, StoughtonTrailers, Inc., Stoughton, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph I:"I. Pay to dischargee Eugene Foster, as net back-pay, $6,665.64, with interest computed thereon in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977) (see, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962)); plus hospitaland medical expenses incurred by Foster covered un-der the employee group hospital insurance policymaintained by Respondent since February 28, 1977,to the extent that said expenses have not been paidpreviously by Respondent's workmen's compensationcarrier, minus employee contributions Foster shouldhave made if he had continued under the policy; plusFoster's entitlement under Respondent's profit-shar-ing and pension plans in the amounts of $703.55 and$458.17, respectively. The computations of the back-pay findings are included on Appendix A, attached."2. Add the following as paragraph 2(c):"(c) In any other manner interfering with, restrain-ing, or coercing our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act."I In his recommended Order the Administrative Law Judge inadvertentlymisstated the total amount of backpay, which was computed correctly in theAppendix attached to his Decision. The correct amount is $6,665.64.'242 NLRB 1357 (1979).DECISION AND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge: Thiscase was heard before me on March 12, 1979, in Madison,245 NLRB No. 10190 STOUGHTON TRAILERS, INC.Wisconsin. The issues were raised in a backpay specifica-tion which issued on November 9. 1978 (Case 30-CA4031), a complaint which issued on September 20, 1978(Case 30-CA-4803), and an order consolidating caseswhich issued on November 9, 1978. The backpay specifica-tion followed the Board's Decision on March 7, 1978, find-ing that Stoughton Trailers, Inc. (herein called Respon-dent), violated Section 8(a)(1) and (3) of the Act bydischarging employee Eugene Foster.' The Board directedRespondent to reinstate Foster with backpay and interestfor lost earnings since his discharge.Foster was discharged on February 28, 1977. On Decem-ber 23, 1977, Respondent offered Foster reinstatement. Fos-ter returned to work for Respondent on January 3, 1978.General Counsel contends Foster was not properly reinstat-ed in accordance with the Board Order.The complaint (Case 30-CA-4803) stems from a chargefiled by Foster on July 26, 1978, and alleges that Foster wasconstructively discharged on May 30, 1978, in violation ofSection 8(aX1), (3), and (4) of the Act. The complaint alsoalleges Respondent violated Section 8(a)(1) by telling Fos-ter to seek employment elsewhere.General Counsel contends that since Foster was neverproperly reinstated, his backpay should run from February28, 1977, to August 7, 1978,2 but that the action alleged inCase 30-CA-4803 warrants additional remedy for the8(a)(l), (3), and (4) violations. General Counsel contends, inthe alternative, that should I find that Foster was properlyreinstated, the subsequent constructive discharge allegationwould justify a remedy including backpay from May 30,1978, to August 7, 1978.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, which have been care-fully considered, were filed on behalf of General Counseland Respondent.Upon the entire record' and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS AND CONCLUSIONS1. COMMERCERespondent admitted and I find that it is an employerengaged in commerce within the meaning of the Act.II. LABOR ORGANIZATIONDrivers, Salesmen, Warehousemen, Milk Processors,Cannery, Dairy Employees and Helpers Union Local No.695, affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America.is a labor organization as defined in the Act.1 234 NLRB 1203, enfd. (7th Cir.) October 16, 1978.2 General Counsel does not contend Foster is entitled to backpay beyondAugust 7, 1978. Foster declined an August 7 offer of reinstatement.'Including amendments to the backpay specifications made at the hear-ing.ill. BACKGROUNDOn November 10, 1977, Administrative Law JudgeGeorge Norman issued his Decision' in Case 30-CA-4031.By that decision Respondent was required, inter alia, to:Offer to Eugene Foster immediate and full reinstate-ment to his former job, or if that job no longer exists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges andmake him whole in the manner set forth in the Sectionof this Decision entitled "The Remedy."Pursuant to a December 23, 1977, letter offering rein-statement, Eugene Foster reported for work on January 3,1978. Foster was approached by his supervisor, GordyHubred. Hubred told Foster there were some ill feelingsand "that if anything would come up to where it would bein reference to dirty jobs or messy jobs, that they would behanded to [Foster]."' Later that day Foster was called intoPlant Engineer Thomas Ingels' office. According to Foster.Ingles told him "that any jobs or any projects to go on or tobe done, I would have to come and see him prior to goingout and doing it and when I was finished with it that I wasto report to him that I had completed said job." Fostertestified that from January 3, during his remaining tenure atRespondent, he followed Ingels' directions and reportedupon the completion of each job. Foster said that procedurediffered from the supervision he received prior to his Febru-ary 28, 1977, discharge, when he simply worked from aposted list of jobs without reporting the completion of onejob and receiving the assignment of another directly from asupervisor. According to Foster, the new (January 3) proce-dure resulted in his reporting to Ingels or Hubred on a dailybasis.6Prior to his February 28 discharge Foster was covered byRespondent's employees health insurance policy. Upon hisreturn, no one mentioned health insurance to Foster, andhe was not reinstated to coverage under the policy. Addi-tionally, General Counsel contends Foster was not properlyreinstated, since he was not afforded the wage increasespecified under the contract for maintenance beginningFebruary 1978.Foster was injured at work on March 6, 1978. The injuryresulted in surgery in mid-April. Foster was fully releasedby his physician on May 26, and he reported back to workon May 30, 1978. Due to a letter form their workmen'scompensation insurance carrier Respondent mistakenly be-lieved Foster was returning to work on light-duty release.Shortly after Foster appeared for work on May 30, he wascalled into Plant Manager Gietzel's office, where he wasconfronted with Ingels, Hubred, and Gietzel. According toFoster, the meeting started with Ingels telling him that he' Affirmed by the Board on March 7, 1978 (234 NLRB 1203), end. (7thCir.) October 16, 1978.I1 discredit Hubred's denial of this conversation. Hubred's testimonyclearly demonstrated that he could not distinguish the January 3 conversa-tion from a conversation with Foster when Foster returned to work on May30 following an injury.6 Ingles denied giving Foster specific directions on January 3. However, hedid not deny that Foster reported directly to him or Hubred on each occa-sion a job was completed. Foster impressed me as the more candid andstraightforward witness. Ingles was evasive on cross, and I was not impressedwith his demeanor. To the extent Ingles' testimony conflicts with Foster's, Icredit Foster191 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Ingels) was very annoyed with Foster, upset and disgustedwith Foster as a person. Ingels referred to Foster's unionactivities and discharge and said Foster had set his (Ingels')career back 3 years. Ingels admitted at the hearing that hetold Foster that because of "these problems" with Foster,Ingels' career had been set back 2 or 3 years. Foster wasshown an employee appraisal. Ingels commented on severalof the poor-performance items reflected on the appraisaland said that as far as he was concerned, "Foster could goout and sit on his tool box with his finger up his ass; sitthere 8 hours a day and so absoutely nothing," and if Fos-ter moved from the area, he could not leave without beingaccompanied by Ingels or Hubred.7The employee appraisalincluded the following comment:From the period of his return to the day of injury,Foster was careful to appear interested and busy.From the time before his dismissal he seemed to havelost much of what he had learned. Jobs that in the pastwere easy seem to have been forgotten. He was unableto wire a 3 phase elec motor. He had considerable timeinstalling a tail pipe and muffler. It later fell off. Otherminor poor jobs were attempted and completed lessless [sic] than satisfactory manner.Foster testified that Ingles told him, "I wished, Gene,that you would seek other employment at this time." Fosterresigned near the conclusion of the meeting, stating thatbecause of the pressures and restrictions, he felt Respon-dent was not living up to the requirement of the law to befully reinstated without restrictions, and he could not workunder those conditions.'IV. CONCLUSIONSA. Foster's ReinstatementBased upon the entire record, I am convinced that Fosterwas not properly reinstated in accordance with the Board'sOrder. I find that upon his return on January 3, 1978, Fos-ter was told that he could expect the dirtiest jobs and thathe would work under direct supervision. Thereafter, unlikethe working conditions prior to his unlawful discharge, Fos-ter was required to, and did in fact, report to supervisionupon the completion of each job. I find that Foster was notpaid in accordance with his status as a maintenance manfrom February 1978, when he was not granted a 13-centincrease to $5.25 per hour under the collective-bargainingagreements Also, Foster was not afforded an opportunityto resume coverage under Respondent's health insuranceprogram for its employees even though he was covered bythe program prior to his February 28, 1977, discharge. Re-spondent's treatment of Foster following his return demon-strated noncompliance with the Board Order. For example,7 Plant Manager Gietzel admitted that Ingles told Foster that he wanted toknow of Foster's activities all of the time.I credit Foster's version of the May 30 meeting in Gietzel's office. Giet-zel's tetinony regarding that meeting was limited to answers to leadingquestions. Gietzel did not testify as to his general recollection of what oc-cured. As stated above, I do not credit Ingles or Hubred.' Respondent stipulated that Foster continued to earn $5.12 per hour afterFebruary.the employee appraisal given Foster on May 30 stated that'from the time before his dismissal he seemed to have lostmuch of what he had learned," even though Foster wasconsidered a valuable employee by Respondent prior to hisdischarge.'0Also, Respondent opposed Foster's receipt ofworkmen's compensation benefits even though it is uncon-tested that he was injured on the job. Respondent offeredno evidence that it contested the benefits for nondiscrimina-tory reasons. Plant Manager Gietzel admitted that Ingelstold Foster on May 30 that he wanted to know Foster'sactivities all of the time.' Therefore, I find that Foster'sreemployment does not constitute full reinstatement withinthe meaning of the Act or the Board's Order.'2B. The Constructive DischargeFoster told Respondent he was resigning because of thepressures and restrictions imposed following his reinstate-ment. In view of my finding above that those pressures andrestrictions violated the Board's Order, Foster's resignationfor that reason constitutes a constructive discharge in viola-tion of Section 8(a)(4) of the Act. Further, in view of Re-spondent's continued animus toward Foster as expressed inIngles' conversations of January 3 and May 30 and Hub-red's conversation of January 3, plus the unexplained oppo-sition Respondent offered to Foster's receipt of workmen'scompensation benefits.'3I find that Respondent pursued itsdiscriminatory practices against Foster because of his unionactivities, in violation of Section 8(a)(3).I also find that Ingles' May 30 request that Foster findother employment violates Section 8(a)(1) in view of thetotal context of the conversation.C. Backpay SpecificationsIn view of my conclusions above, I have determined thatFoster's backpay was not tolled by his January 3, 1978,reemployment. Therefore, I shall now consider GeneralCounsel's backpay specification for the entire February 28,1977-August 7, 1978, period.In its backpay specification, General Counsel alleged:1. An appropriate measure of the hours the discrim-inatee would have worked is the average weekly hoursworked by the discriminating during the course of hisemployment by Respondent during the months imme-diately prior to his discharge, all as computed and setforth in Appendix A, attached hereto and made a partthereof.o 234 NLRB 1203. supra." Respondent offered no explanation of why Ingels found it necessary tobe aware of Foster's activities all of the time after Foster returned frominjury."Padre Dodge, 189 NLRB 378, 388 fn. 1 (1971); Ace Tank and Heater,Co., 167 NLRB 663 (1967); Cone Brothers Contracting Company, 158 NLRB186 (1966); Luhr Jensen & Sons, 177 NLRB 475 (1969).'l Ingels testified that when he commented to Foster on May 30 that"these problems with [Foster] had set his llngels'] career back two or threeyears," he was referring to Foster's claim for workmen's compensation andnot to Foster's union activities. I do not credit Ingels. However, if he didscold Foster for pursuing his workmen's compensation, that too would be aviolation, since Foster's action would be protected concerted activity. A Ilelu-ia Cushion Co., Inc., 221 NLRB 999 (1975); Self Cycle & Marine DisributorCo., Inc., 237 NLRB 75 (1978).192 STOUGHTON TRAILERS, INC.2. The quarterly gross backpay for the discriminateewas determined by multiplying the average weeklywage times the number of applicable weeks during thequarter in which the discriminatee is entitled to back-pay, all as computed and set forth in Appendix A.attached hereto, and made a part hereof.3. Calendar quarter net backpay due the discrimi-natee is the difference between calendar quarter grossbackpay and calendar quarter net interim earnings, allas computed and set forth in Appendix A.4. Total net backpay due the discriminatee is thesum of the calendar quarter amounts of net backpaydue him, plus accrued contributions to the profit shar-ing trust and the pension plan for the periods Decem-ber 31, 1974, through August. 1978.5. (a) Eugene Foster's backpay period runs fromFebruary 28, 1977, through August 7, 1978.(b) Excepted Periods:(i) September 13 to November 2. 1977, strike activity(ii) January 20-23, 1978, injured(iii) May 18 to 30, 1978, medical reasons(c) Expenses:Interim expenses deducted from interim earnings:(i) Travel by automobile while seeking interim em-ployment and commuting to and from interim em-ployment in the Madison, Wisconsin metropolitanarea during 1977. at 10 cents per mile: Quarter 11(amended at the hearing from $10.50 for 105 milesto $90.50); Quarter III, 748 miles: and Quarter IV,100 miles.(ii) Unreimbursed medical expenses, $24.6. Summarizing the facts and conclusions specifiedabove, the obligation of the Respondent to make wholeEugene Foster under the Board Order will be dis-charged by payment to him in the amount of$6,318.36'4plus interest accrued to the date of paymentpursuant to such Order, including any and all accrualsto the profit sharing and pension fund from 1974through August, 1978, minus the tax withholding re-quired by Federal and State laws.APPENDIX "A"'STOUGHTON TRAILERS, INC. Case No. 30-CA-4031COMPUTA TION OF A VERA GE HOURS. 36 regu-lar hours plus 1.5 hours overtime equals 37.5 averagehours per week.COMPUTA TION OFA VERA GE WEEKL Y WAGE.The average weekly wage was determined by multi-plying the hourly contract rates times the averageweekly hours as follows:Contract rate $4.92 at termination through 9/30/77times Average Hours (37.5) equals $184.50, averageweekly wage.14 As reflected in backpay specifications prior to amendment at the hearingGeneral Counsel, in its brief, computed the total figure to be 6.424.25.However. I compute the total figure to he $6.665.64.i As amended at the hearing.Contract rate $5.12 effective October, 1977, timesAverage Hours (37.5) equals $192, average weeklywage.Contract rae $5.25 effective February, 1978, timesAverage Hours (37.5) equals $196.88. average weeklywage.Contract rate $5.38 effective June, 1978, times Aver-age Hours (37.5) equals $201.75. average weekly wage.(COMPUTA TIOV OF BA CKPA YElICF GC. FXcERYr.'/ rlo. GrossQtt. Wks. tlackpay19771 4.0 $ 738II 13.0 2,398.5III 11.0 2,029.5IV 8.0 1,53619781IIIIIAdjustedInterim Gross Otrly.Earrn n s Fxjenss Eackpay Ttals,620 mil. $ 90.50*598 med. 24.00rml. 138.60300 10.005 738869*1,594.10-1,246$44,447.10'243.34**966.451,008.752,218.54'*TrAL [lIE $6,665.64**50 $,503.6 691.205.0 984.38** 1,432.240.4 78.754.4 887.705.0 1,008.75* As per ,y camutations following the General Counsel's aendments atthe hearing, changing mileage expenses for 1977, quarter II, from$10.50 to $90.50.*As per my coirputations following the General Counsel's amencdments atthe hearing, changing the nunmer of weeks from 7.0 to 5.0 under 1978,quarter I (wage rate of $5.12 per hour, multiplied by 37.5 hours, perweek for weeks.Respondent filed an answer and an amended answer tobackpay specifications. Respondent answered allegations inparagraphs 2 and 3 of the backpay specification as follows:Admits the manner of computation, but denies theamounts set forth in Appendix A and all other allega-tions of paragraphs 2 & 3As to paragraph I, Respondent admitted "that themethod of computation is appropriate, but [denied] thehours computed and set forth in Appendix A and all otherallegations of paragraph I." As to paragraphs 4, 5, and 6.Respondent answered with a simple denial.At the hearing the parties stipulated to the following:1. Foster's wages were $4.91 per hour on February28. 1977.2. Foster's wages were $5.12 per hour from January3 to May 30, 1978.3. At material times Foster was employed in theunit included in the collective-bargaining contract inthe job classification "maintenance."4. Foster declined Respondent's August 7. 1978. re-instatement offer.5. Foster's March 6. 1978, injury on the job resultedin the following medical bills: Madison General Hos-pital. $853.45; Bone & Joint Surgery Associates, $45;Carter & Logan, $7: Madison Anesthesiologists, $1 17;Drs. Schammel & Hill, $56.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. The period September 13 November 2. 1977, isan excepted period.7. Appendix "A" figures for 1977 are accurate, com-plete, and correct.8. Foster's timecards in evidence show the weeks heactually worked in 1978.9. Foster's total interim earnings (excluding work-men's compensation benefits) for the January 1-May30. 1978, period were his earnings from Respondent inthe amount of $1.432.24.I find that the specifications for the year 1977 are correctin view of the pleadings and the parties' stipulation that the1977 figures on appendix A of the backpay specification arecorrect. Also, I find that General Counsel's "computationof average hours" of 37.5 average hours per week is correctin view of Respondent's answer and amended answer tobackpay specifications and the stipulations."On the basis of the collective-bargaining agreement andthe parties' stipulation that Foster was covered by thatagreement under the classification "maintenance," I findFoster's backpay entitlement for 1978 should be based onthe following wage rates per hour:January 1-31, 1978February -May 31, 1978June I-August 7, 1978$5.12$5.25$5.38I find, in accord with the parties' stipulation, that Fosteractually earned $5.12 per hour during the January 3-May30, 1978, employment with Respondent. I have determinedfrom an examination of Foster's timecards that he worked 3weeks 3 days (3.6 weeks) during January 1978 and 5 weeksduring February and March 1978. 1 find Foster was avail-able to work 2 days (0.4 weeks) in May and 4 weeks 2 days(4.4 weeks) in June 1978 and available to work 4 weeks Iday (4.2 weeks) in July and 4 days (0.8 weeks) in August1978, until he declined reinstatement following Respon-dent's August 7 offer.By failing to reinstate Foster to its employee grouphealth insurance policy upon his reemployment on January3, 1978, Respondent failed to comply with the Board's Or-der.7I find Respondent must reimburse Foster to the ex-tent he would have been entitled to recover medical ex-penses under the policy minus the total premiumcontributions he would have made if covered.s Addition-ally, I find on the basis of the pleadings and the entirerecord that Foster is entitled to reimbursement of $703.55under Respondent's profit-sharing plan and $458.17 underRespondent's pension plan.Respondent has failed to establish any errors in the com-putations of the specifications. Consequently, Respondent is' Respondent argued that Foster's backpay entitlement should not bebased on the computed average hours per week if that average exceeded thetime actually worked while employed by Respondent, but should instead bebased on time actually worked. Since Respondent did not raise this conten-tion in its answer or amended answer, I am precluded by Sec. 102.54(b) ofthe Board's Rules and Regulations, Series 8, as amended, from consideringthe contention. Airports Service Lines, Inc., 231 NLRB 1272 (1977).7 Ace Tank and Heater Co.. 167 NLRB 663 (1967).5t Employee contributions to the health insurance premiums were. at timesmaterial, $23.74 per month.liable for the amount of backpay specifications' includinghospital and medical expenses and pension and profit-shar-ing funds.CON(ClUSIO)NS OFI LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6), and (7) of the Act.2. Drivers, Salesmen, Warehousemen, Milk Processors.Cannery. Dairy Employees and Helpers Union Local No.695, affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act.3. By asking its employee to seek employment elsewhereatter placing restrictions on his work and expressing annoy-ance with his past practices, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)( )of the Act.4. By constructively discharging its employee EugeneFoster, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(i). (3). and (4) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.TIlE REMt:I)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(1), (3), and (4) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:ORDER20The Respondent, Stoughton Trailers, Inc.. Stoughton.Wisconsin. its officers, agents, successors, and assigns, shall:1. Pay to dischargee Eugene Foster, as net backpay.$6,666.64, with interest computed thereupon in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977); plus hospital and medical expenses incurred by Fos-ter covered under the employee group hospital insurancev9 Although the General Counsel amended the backpay specifications atthe hearing. he did not amend the computations which necessarily flowedfrom his amendments, noting, however, that the amendments would affectthose final computations. My findings are derived from my own calculationsbased upon the amended specifications, and they differ somewhat from thecalculations expressed in General Counsel's brief.20 In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted bE the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.194 STOlUGHTON TRAILERS INCpolicy maintained by Respondent since February 28, 1977,minus employee contributions Foster should have made ifhe had continued under the policy; plus Foster's entitle-ment under Respondent's profit-sharing and pension plansin the amounts of $703.55 and $458.17. respectively. Thecomputations of the backpay findings are included on Ap-pendix A.2. Cease and desist from:(a) Constructively discharging its employees because ofthe employees' union activities or concerted activities orbecause the employees gave testimony under the NationalLabor Relations Act.(b) Interfering with, restraining, and coercing its employ-ees in the exercise of the rights guaranteed them in Section7 of the Act, in violation of Section 8(a)(1) of the Act, bytelling them to seek employment elsewhere after imposingworking conditions on its employee in violation of a BoardOrder.3. Take the following affirmative action-' which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Madison, Wisconsin, facility copies of theattached notice marked "Appendix B."2Copies of said no-tice, on forms provided by the Regional Director for Re-gion 30. after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 30. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.21 In view of the parties' stipulation that Foster declined Respondent'sAugust 7 1978. offer of reinstatement I have not included a directive thatFoster be offered reinstatement.n In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIX AWks. Total Wage Gross InterinYr. Qtr. Avail. trs. Rate tack±al Earnins1977 1 4.0 150 $4.92 S 7382 13.0 487.5 4.92 2,398.50 $1,6203 11.0 412.5 4.92 2,029.50 5984 8.0 300 5.12 1,536 3001978 1 3.6 135 5.12 691.205.0 187.5 5.25 984.38 1,432.242 0.4 15 5.25 78.754.4 165 5.38 887.703 5.0 187.5 5.38 1,008.75£x- Netpenses Ba ckpay$ 738$90.50 869162.60 1,594.1010.00 1,246.00243.34966.451,008.7571TAL NPT7 BAQ<PAY $6,665.64APPENDIX BNOTI(E It) EMPI.OYEFSPOSTED) BY ORDER OF THENATIONAI. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL. NO] interfere with, restrain. or coerce ouremployees by telling them to seek employment else-where after attempting to force their resignation byimposing working conditions in violation of an Orderof the National Labor Relations Board.WE WVLI.. NOT attempt to force our employees to re-sign their employment because our employees engagein union activities on behalf of Drivers, Salesmen,Warehousemen. Milk Processors, Cannery. Dairy Em-ployees and Helpers Union Local No. 695. affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.or any' other labor organization, or because they givetestimony under the National Labor Relations Act orbecause they' engage in concerted, protected activities.WE HAVE offered full reinstatement to Eugene Fosterto his former job. and WE wi.t. pay Eugene Foster theamount of his loss of earnings, with appropriate inter-est, which resulted from our discriminatory actionagainst him.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of' the NationalLabor Relations Act.SrouGlT-oN TRAILIERS, IN(C.195